Name: Commission Regulation (EEC) No 771/80 of 28 March 1980 re-establishing the levying of customs duties on tubes and pipes and blanks therefor, of copper; hollow bars of copper, falling within subheading 74.07 and originating in Yugoslavia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/30 Official Journal of the European Communities 29 . 3 . 80 COMMISSION REGULATION (EEC) No 771/80 of 28 March 1980 re-establishing the levying of customs duties on tubes and pipes and blanks therefor, of copper ; hollow bars of copper, falling within subheading 74.07 and originating in Yugoslavia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof , products in question originating in any of the said countries or territories  with the exception of those listed in Annex C thereto  once the relevant Community amount has been reached ; Whereas, in respect of tubes and pipes and blanks therefor, of copper, hollow bars of copper, the ceiling, calculated as indicated above , should be 7 489 000 European units of account, and therefore the maximum amount is 1 872 000 European units of account ; whereas, on 15 March 1980 , the amounts of imports into the Community of tubes and pipes and blanks therefor, of copper ; hollow bars of copper, orig ­ inating in Yugoslavia , a country covered by preferen ­ tial tariff arrangements , reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Yugoslavia, Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products , the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements , but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas , however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115 % of that fixed for 1979 ; HAS ADOPTED THIS REGULATION : Article 1 As from 1 April 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79, shall be re-established in respect of the following products, imported into the Community and originating in Yugoslavia : CO" heading No Description 74.07 Tubes and pipes and blanks therefor, of copper ; hollow bars of copper Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas , for these products, this reduction will be 25 % ; Whereas Article 2 (2) and (3) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.( ») OJ No L 328 , 24 . 12 . 1979 , p. 25 . 29 . 3 . 80 Official Journal of the European Communities No L 85/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission